[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                MAR 9, 2010
                              No. 08-16128                      JOHN LEY
                          Non-Argument Calendar                   CLERK
                        ________________________

                   D. C. Docket No. 07-00234-CR-ODE-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DEMARCUS MONTRAIL GRAVES,
a.k.a. Marcus Graves,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (March 9, 2010)

Before DUBINA, Chief Judge, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

     Appellant Demarcus Montrail Graves appeals his conviction for possession
of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c). Graves argues that the government failed to present sufficient evidence

to establish that he possessed the firearm in furtherance of his drug trafficking

offense.

       We review de novo a district court’s denial of judgment of acquittal on

sufficiency of evidence grounds, viewing the evidence in the light most favorable

to the government. United States v. Emmanuel, 565 F.3d 1324, 1333 (11th Cir.

2009), cert. denied, ___ S. Ct. ___, 78 A.S.L.W. 3360 (Dec. 14, 2009). We will

uphold a conviction “unless the jury could not have found the defendant guilty

under any reasonable construction of the evidence.” Id. (internal quotation marks

omitted). The evidence need not exclude “every reasonable hypothesis of

innocence or be wholly inconsistent with every conclusion except that of guilt.”

Id. at 1333-34 (internal quotation marks omitted). Further, the credibility of the

government’s witnesses is exclusively determined by the jury, and we will not

revisit that issue. Id. at 1334.

       To prove a violation of 18 U.S.C. § 924(c)(1)(A), the government must

show that a defendant used or carried a firearm in relation to a drug trafficking

crime, or possessed a firearm in furtherance of a drug trafficking crime. See 18

U.S.C. § 924(c)(1)(A). “The ‘in furtherance’ element requires proof that ‘the



                                           2
firearm helped, furthered, promoted, or advanced the drug trafficking.’” United

States v. Woodard, 531 F.3d 1352, 1362 (11th Cir. 2008) (quoting United States v.

Timmons, 283 F.3d 1246, 1252 (11th Cir. 2002)). Thus, to show that a gun was

possessed “in furtherance” of a drug trafficking crime, the government is required

to establish “some nexus between the gun and the drug selling operation.” United

States v. Timmons, 283 F.3d 1246, 1253 (11th Cir. 2002) (internal quotation marks

omitted). We consider several factors when determining whether a defendant

possessed a firearm in furtherance of a drug trafficking crime, including: the type

of drug activity, accessibility of the firearm, the type of weapon, whether the

weapon was stolen, the legality of firearm possession, whether the gun is loaded,

proximity to the drugs, and the time and circumstances under which the gun is

found. Woodard, 531 F.3d at 1362; Timmons, 283 F.3d at 1253.

      Given the ease with which Graves could reach the loaded gun and its

proximity to the drugs, we conclude that a jury could reasonably find a sufficient

nexus between the gun and the drug trafficking crime to find Graves guilty of a

violation of § 924(c). Accordingly, we affirm Graves’s conviction.

      AFFIRMED.




                                          3